C. A. 9th Cir. Certiorari granted limited to the *957following questions: “1. Whether a corporation is an ‘agency or instrumentality’ if a foreign state owns a majority of the shares of a corporate enterprise that in turn owns a majority of the shares of the corporation. 2. Whether a corporation is an ‘agency or instrumentality’ if a foreign state owned a majority of the shares of the corporation at the time of the events giving rise to litigation, but the foreign state does not own a majority of those shares at the time that a plaintiff commences a suit against the corporation.” Cases consolidated, and a total of one hour allotted for oral argument.